Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                Case No. 18-22061-WILLIAMS


       ENTOURAGE CUSTOM JETS, LLC, et al.

                Plaintiffs,

                v.

       AIR ONE MRO, LLC, et. al.

               Defendants.
                                               /


          ORDER DENYING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

            This MATTER is before the Court on Miami Executive Aviation, LLC’s

   (“Signature”) motion for summary judgment (DE 63), Air One MRO, LLC’s (“Air One”)

   motion for summary judgment as to Plaintiffs’ claims (DE 64), and Air One’s motion for

   summary judgment as to its counterclaims against Entourage Custom Jets, LLC

   (“Genesis”) (DE 65). The motions have been fully briefed. On May 6, 2020, the Court

   held a telephonic conference, during which the Parties presented oral arguments in

   support of their briefing. After the Parties made their arguments, the Court made bench

   rulings DENYING each motion in its entirety. This Order summarizes and supplements

   the Court’s bench rulings. 1

   I.       LEGAL STANDARD
            Summary judgment is appropriate “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”


   1 The Court assumes familiarity with the facts, procedural history, and the Parties’
   arguments.
                                               1
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 2 of 18



   Fed. R. Civ. P. 56(a). Under this standard, “[o]nly disputes over facts that might affect

   the outcome of the suit under the governing [substantive] law will properly preclude the

   entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

   And any such dispute is “genuine” only “if the evidence is such that a reasonable jury

   could return a verdict for the nonmoving party.” Id.

          In evaluating a motion for summary judgment, the Court considers the evidence in

   the record, “including depositions, documents, electronically stored information, affidavits

   or declarations, stipulations . . . , admissions, interrogatory answers, or other materials .

   . . .” Fed. R. Civ. P. 56(c)(1)(A). The Court “must view all the evidence and all factual

   inferences reasonably drawn from the evidence in the light most favorable to the

   nonmoving party, and must resolve all reasonable doubts about the facts in favor of the

   non-movant.” Rioux v. City of Atlanta, 520 F.3d 1269, 1274 (11th Cir. 2008) (quotation

   marks and citations omitted). At the summary judgment stage, the Court’s task is not to

   “weigh the evidence and determine the truth of the matter but to determine whether there

   is a genuine issue for trial.” Anderson, 477 U.S. at 249.

          For issues for which the movant would bear the burden of proof at trial, the party

   seeking summary judgment “must show affirmatively the absence of a genuine issue of

   material fact: it must support its motion with credible evidence…that would entitle it to a

   directed verdict if not controverted at trial. In other words, the moving party must show

   that, on all the essential elements of its case on which it bears the burden of proof at trial,

   no reasonable jury could find for the non-moving party. If the moving party makes such

   an affirmative showing, it is entitled to summary judgment unless the non-moving party,

   in response, come[s] forward with significant, probative evidence demonstrating the



                                                 2
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 3 of 18



   existence of a triable issue of fact.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115-16

   (11th Cir. 1993) (emphasis in original).

   II.     DISCUSSION

         A. Signature’s Motion for Summary Judgment (DE 63) is DENIED

           1. The motion is DENIED as to Signature’s argument that sections 16.02 and

              11.02 of the Space Permit release Signature of its duty to secure the Facility

              and the aircrafts and property stored within.

                  i. The Court finds that a fact question exists as to the intent of the

                     contracting parties to the Master Lease on whether Signature is

                     permitted to delegate its security duties to Air One, thereby releasing

                     Signature of its duty to secure the Facility.

                 ii. Contract interpretation is “a question of law” to be decided by the court

                     "by reading the words of a contract in the context of the entire contract

                     and construing the contract to effectuate the parties’ intent.” Feaz v.

                     Wells Fargo Bank, N.A., 745 F.2d 1098, 1104 (11th Cir. 2014). “Under

                     Florida law, if the terms of [a contract] are clear and unambiguous, a

                     court must interpret the contract in accordance with its plain meaning.”

                     Key v. Allstate Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996). “Although

                     contract interpretation is generally a question of law for the Court, if the

                     contract contains ambiguities, a question of fact for the jury may be

                     presented.” Assa Compania De Seguros, S.A. v. Codotrans, Inc., 2014

                     WL 11906600, at *3 (S.D. Fla. Sept. 12, 2014). “The initial determination

                     of whether the contract term is ambiguous is a question of law for the


                                                 3
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 4 of 18



                  court. Where the terms of the written instrument are disputed and

                  reasonably susceptible to more than one construction, an issue of fact

                  is presented as to the [contracting] parties’ intent which cannot properly

                  be resolved by summary judgment.” Strama v. Union Fid. Life Ins. Co.,

                  793 So. 2d 1129, 1131 (Fla. Dist. Ct. App. 2001); BKD Twenty-One

                  Mgmt. Co., Inc. v. Delsordo, 127 So. 3d 527, 530 (Fla. Dist. Ct. App.

                  2012) (“contractual language is ambiguous [ ] if it is susceptible to more

                  than one reasonable interpretation.”); Laufer v. Norma Fashions, Inc.,

                  418 So. 2d 437, 439 (Fla. 3d DCA 1982) (“A phrase in a contract is

                  ambiguous when it is uncertain of meaning and disputed.”).

              iii. The Court finds sections 16.02 and 11.02 of the Master Lease to be

                  ambiguous as to whether Signature holds a non-delegable duty to

                  secure the Premises. There is no language in the Master Lease that

                  clearly and unambiguously reflects the contracting parties’ intent on

                  whether Signature is either permitted to, or prohibited from, delegating

                  its duty to secure the Premises to its sublessees. Moreover, the Parties’

                  have presented divergent interpretations of sections 16.01 and 11.01,

                  which the Court finds to be reasonable and supported by the contract

                  language. See BKD Twenty-One Mgmt. Co., Inc., 127 So. 3d at 530

                  (“contractual language is ambiguous [ ] if it is susceptible to more than

                  one reasonable interpretation.”).    Plaintiffs interpretation that these

                  sections establish a non-delegable duty for Signature to secure the

                  Premises is supported by language in section 16.01 stating that



                                             4
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 5 of 18



                  Signature accepts “full” and “sole” responsibility for the “security and

                  protection of the Premises.” On the other hand, Signature argues that

                  these sections are intended only to hold Miami-Dade harmless for the

                  cost of securing the Premises, but are not intended to restrict Signature

                  from delegating its security duties to its sublessees. This reading also

                  finds support in section 16.01’s language stating that Premises security

                  “shall involve no cost to the lessor.”

               iv. Because the Court finds the Master Lease to be ambiguous on whether

                  Signature possessed a non-delegable duty to secure the Premises, the

                  intent of the contracting parties is an issue of fact to be resolved at trial.

                  See Campaniello v. Amici P'ship, 832 So. 2d 870, 872 (Fla. Dist. Ct.

                  App. 2002) (“Where each side argues that the contract is clear and

                  unambiguous, but ascribes a different meaning to the ‘unambiguous’

                  language, the contract is rendered ambiguous and summary judgment

                  is improper.”); Palazzolo v. Fessler, 680 So. 2d 607, 608 (Fla. Dist. Ct.

                  App. 1996) (“Where the wording of an agreement is ambiguous and the

                  parties   suggest    different   interpretations,   the   issue   of   proper

                  interpretation becomes one of fact precluding grant of summary

                  judgment.”).

         2. Signature’s motion is DENIED as to its argument that it cannot be held liable

            for the subject losses under the doctrine of caveat lessee.

                i. Assuming caveat lessee applies to cases involving negligent security,

                  granting summary judgment is nonetheless inappropriate, because an



                                               5
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 6 of 18



                  issue of fact exists as to whether Signature maintained a possessory

                  interest over the Facility and control over its security while Air One was

                  its sublessee. If Signature had retained control over the security of the

                  Facility during the term of Air One’s lease, then it cannot rely on caveat

                  lessee to shield itself from liability for the subject losses. See Floyd v.

                  City of Sanibel, 2017 WL 4286430, at *4 (M.D. Fla. Sept. 27, 2017) (“if

                  City retained control over the Woodhaven, caveat lessee does not

                  apply.”).

               ii. “Under the doctrine, a lessor or seller cannot be liable for injuries to a

                  buyer or other party caused as a result of a defect existing at the time

                  the property was sold or lease.” Craig v. Gate Mar. Properties, Inc., 631

                  So. 2d 375, 376 (Fla. Dist. Ct. App. 1994). “In cases involving a lease,

                  however, the relationship (including possession and control of the lessor

                  over the property) between the owner and the property will not

                  necessarily be totally severed. The extent of responsibility for injuries

                  occurring on the property during the term of lease will depend upon the

                  extent the owner maintains a possessory interest or control over the

                  instrumentality or land which contains a defect which is alleged to have

                  been a proximate cause of the injuries suffered by a plaintiff. Thus, while

                  an owner may not be responsible for injuries caused solely by the

                  lessee’s operations and activities on the leased premise, the owner may

                  be liable to a third party where they have responsibility for maintenance,




                                              6
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 7 of 18



                  inspection, or oversight under the terms of the lease, or where the owner

                  has maintained a possessory interest in the property.” Id.

              iii. Signature points to the deposition testimony of its corporate

                  representative, Gonzalo Montoya, who explained that “they [Air One]

                  have pretty much sole control of that space, which is the office and the

                  hangar.” But this testimony is not dispositive. Plaintiffs have pointed to

                  multiple provisions in the Space Permit showing that Signature

                  maintained control over the Facility, including its security. For example,

                  paragraph 11 states, “[t]he terms and conditions of this Permit shall be

                  subject and subordinate in all respects to the Master Lease, as amended

                  from time to time, and any provision of such Master Lease required to

                  be addressed herein shall be deemed incorporated herein.” Paragraph

                  18(a) states that “[Air One] shall not alter the Space in any fashion

                  without the prior written consent of Signature, which may be withheld in

                  Signature’s sole discretion.” Paragraph 18(b) states that “Signature is

                  responsible for all routine maintenance and repair to the Space . . .”

                  Finally, paragraph 34 states “[Air One] shall have no right to assign,

                  transfer, mortgage pledge, hypothecate or encumber this permit or any

                  interest herein or sublet the Space or any part thereof, or permit the use

                  of the Space by any other party without Signature’s written consent

                  which may be withheld at its sole discretion.”

              iv. Courts have routinely denied the summary judgment motions of landlord

                  defendants where the plaintiffs have pointed to similar lease provisions.



                                             7
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 8 of 18



                   See, e.g., Russ v. Wollheim, 915 So. 2d 1285, 1287 (Fla. Dist. Ct. App.

                   2005) (“the lease allows the lessee to ‘alter, add to and improve the

                   Property subject to Lessor’s prior approval.’ Thus, ‘by way of the lease’

                   the Wollheims retained a possessory interest or control over the very

                   activity Russ alleged resulted in his injuries.’ Consequently, as a matter

                   of law the Wollheims were not entitled to summary final judgment in

                   Russ’s premises liability action against them.’”); Craig, 631 So. 2d at 376

                   (“In the instant case, there are disputed issues of material fact

                   concerning the level of control over the roadways. The language of the

                   lease appears to provide for a significant level of control over the roads

                   to be retained by Gate.”); see also Keller v. Core-Mark Distributors, Inc.,

                   2016 WL 11578799, at *2 (M.D. Fla. Nov. 23, 2016) (denying sublessor’s

                   motion to dismiss where “the Plaintiffs allege that Staples retained

                   control under Section 6.2 of the Sublease to approve or disapprove of

                   any additions or alterations to the warehouse. . . The Plaintiffs also

                   allege that under Section 8.3 of the Sublease, Staples ‘may enter the

                   Sublease Premises, at reasonable times . . . to make repairs to and/or

                   inspect the Subleased Premises.’”).

   B. Air One’s motion for summary judgment as to Plaintiffs’ Complaint (DE 64) is
      DENIED

      1. Air One’s motion is DENIED as to its argument that sections 9.3, 9.4, and 10.1 of

         the General Terms Agreement (“GTA”) bar Genesis from recovering the insurance

         deductible and “loss of use” damages.




                                              8
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 9 of 18



           i.    The Court finds that, as a matter of law, sections 9.3, 9.4, and 10.1 of the

                 GTA do not bar Genesis from seeking “consequential damages” arising

                 from Air One’s negligent security. Because Plaintiffs’ claims against Air One

                 are based on its negligent security, the GTA does not bar Plaintiffs’ claims

                 for damages.

          ii.    Contract interpretation is “a question of law” to be decided by the court "by

                 reading the words of a contract in the context of the entire contract and

                 construing the contract to effectuate the parties’ intent.” Feaz v. Wells

                 Fargo Bank, N.A., 745 F.2d 1098, 1104 (11th Cir. 2014). The Court’s “duty

                 is to interpret the contract as a whole, not each term in a vacuum.” Caron

                 v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1367 (11th Cir. 2018). “A contract

                 is not to be read so as to make one section superfluous.” Universal Prop.

                 & Cas. Ins. Co. v. Johnson, 114 So. 3d 1031, 1036 (Fla. Dist. Ct. App.

                 2013). “Further, a contract will not be interpreted in such a way as to render

                 a provision meaningless when there is a reasonable interpretation that does

                 not do so.” Id.

          iii.   When applying the canons of contract interpretation under Florida law, and

                 interpreting the waivers in sections 9.3, 9.4, and 10.1 in the context of the

                 GTA as a whole, the Court finds Air One’s reading of these waivers as

                 limiting Air One’s liability for “consequential damages” of any kind to be

                 unreasonable. The more reasonable interpretation is that these waivers are

                 intended only to limit Air One’s liability for “consequential damages” arising




                                                9
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 10 of 18



                from the work services (i.e., repairs, maintenance, and upgrade services)

                performed by Air One to Genesis’ aircraft.

          iv.   The surrounding language in sections 9.3, 9.4, and 10.1 appears to limit

                the scope of the waivers to work services. Section 9.3 states “AOM’s liability

                in connection the services to the Aircraft is expressly limited to its

                workmanship.” (emphasis added). Section 9.4 provides “[i]t is expressly

                agreed that there are no warranties, expressed, implied, statutory or

                otherwise . . . for work done, or materials furnished. . . .” (emphasis added).

                Section 10.1 states “AOM’s and Customer’s liability in connection with the

                Services provided pursuant to this GTA and any applicable Workscope shall

                be limited in accordance with Section 9 and 10 of this GTA.” (emphasis

                added).

           v.   Moreover, the other provisions in section 9 are specifically regarding Air

                One’s responsibility for defects caused by services to customers’ aircrafts,

                suggesting that, as a whole, section 9 relates only to Air One’s liability for

                its work services. Section 9.1 states “AOM warrants to Customer that

                Aircraft serviced by AOM and AOM’s subcontractors shall be free from

                material defect in workmanship and shall be completed in accordance with

                the standards and specifications set forth in this GTA and the applicable

                Workscope Agreement . . . .” (emphasis added). Section 9.2 provides “In

                the event of a suspected failure [of the Aircraft] . . . Upon return and after

                inspection and review . . . AOM shall have the option of repairing, reworking,

                or crediting Customer on a pro-rata basis . . . .” (emphasis added).



                                              10
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 11 of 18



          vi.    Reading these waivers as broadly as Air One suggests would render

                 Section 10.3 of the GTA meaningless, thereby violating the principles of

                 contract interpretation under Florida law. See Universal Prop. & Cas. Ins.

                 Co., 114 So. 3d at 1036 (“a contract will not be interpreted in such a way as

                 to render a provision meaningless when there is a reasonable interpretation

                 that does not do so”). Section 10.3 expressly contemplates that Air One

                 would be responsible for indemnifying Genesis for “consequential

                 damages” caused by Air One’s negligence. Thus, if the waivers in sections

                 9.3, 9.4, and 10.1 limited Air One’s liability for “consequential damages” of

                 any kind, then Air One could not be held responsible for damages expressly

                 recognized by section 10.3. As such, Air One’s interpretation would read

                 section 10.3 out of the GTA—a reading the Court finds to be untenable.

                 See BKD Twenty-One Mgmt. Co., Inc. v. Delsordo, 127 So. 3d 527, 530

                 (Fla. Dist. Ct. App. 2012) (“where one interpretation of a contract would be

                 absurd and another would be consistent with reason and probability, the

                 contract should be interpreted in the rational manner.”).

          vii.   Finally, reading the waivers in sections 9.3, 9.4, and 10.1 as broadly as Air

                 One suggests would violate the principle of Florida contract law that waivers

                 limiting a party’s liability for its own negligence must be clear and

                 unequivocal. See Sanislo v. Give Kids the World, Inc., 157 So. 3d 256, 260

                 (Fla. 2015) (“exculpatory clauses are unambiguous and enforceable where

                 the intention to be relieved from liability was made clear and unequivocal

                 and the wording was so clear and understandable that an ordinary and



                                               11
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 12 of 18



                   knowledgeable person will know what he or she is contracting away”);

                   Fairchild for Use & Benefit of State Farm Fire & Cas. Co. v. W. O. Taylor

                   Commercial Refrigeration & Elec. Co., 403 So. 2d 1119, 1120 (Fla. Dist. Ct.

                   App. 1981) (“limitation of liability for one’s negligent acts will not be inferred

                   unless the intention is expressed in unequivocal terms.”). When the waivers

                   in sections 9.3, 9.4, and 10.1 are read in the context of their surrounding

                   language, their neighboring sections, and the GTA as a whole, it is not at

                   all “clear and unequivocal” that they are intended to waive “consequential

                   damages” arising from Air One’s negligent security.

           viii.   Accordingly, the Court finds as a matter of law that the waivers in sections

                   9.3, 9.4, and 10.1 do not limit Air One’s liability for “consequential damages”

                   arising from its negligent security. In turn, they do not preclude Genesis

                   from seeking damages for the subject losses. 2

        2. The motion is DENIED as to its argument that Great American’s subrogation

           claims are barred by section 11.3 of the GTA.

              i.   Granting summary judgment is inappropriate because the Court finds the

                   GTA to be ambiguous as to whether Genesis and Air One intended to shift

                   liability for theft and Air One’s negligent security to Genesis’ insurer.

             ii.   “Under Florida Law, parties to a contract may agree to shift their risk of

                   liability to an insurer and waive their individual liability.” Employers Ins. Co.

                   of Wassau v. Hera GmbH & Co. KG, 2008 WL 11333564, at *2 (S.D. Fla.




    2 Plaintiffs contend that the entire GTA does not apply to this case. The Court need not
    reach this argument to decide Air One’s motion.
                                                   12
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 13 of 18



                   Oct. 1, 2008). “It is well established that parties to a contract may mutually

                   agree that one party will obtain insurance as part of the bargain, to shift the

                   risk of loss from both of them to the insurance carrier. If loss occurs, they

                   are deemed to have agreed to look solely to the insurance, without regard

                   to which party was negligent, and subrogation is not allowed.” Fairchild,

                   403 So. 2d at 1120. In analyzing whether the Parties intended to shift risk

                   of loss to an insurer, the Court examines the contract as a whole, without

                   applying a presumption either in favor of or against subrogation. See Zurich

                   Am. Ins. Co. v. Puccini, LLC, 271 So. 3d 1079, 1082 (Fla. Dist. Ct. App.

                   2019); Underwriters of Lloyds of London v. Cape Publ’ns, Inc., 63 So.3d

                   892, 895-96 (Fla. 5th DCA 2011).

            iii.   Whether the Parties’ intended to shift liability for theft and Air One’s

                   negligent security to Genesis’ insurer ultimately turns on whether the Parties

                   intended the insurance required by section 11.3— “Hull All-Risks, Ground

                   and Flight Hull War and Allied Perils Insurance and Aircraft Liability

                   Insurance”— to cover these perils. The GTA does not define this phrase,

                   and there is no “natural, ordinary and plain meaning” that would allow the

                   Court to discern the scope of its coverage. United States v. Fla. W. Int'l

                   Airways, Inc., 853 F. Supp. 2d 1209, 1233 (S.D. Fla. 2012). Also missing

                   from section 11.3, and in the GTA as a whole, is clear, express language

                   indicating that theft and negligent security are covered risks. 3 Because the




    3
     As the Court explained in its Order on Air One’s motion to dismiss, “the language of the
    insurance provision does not mention theft.” (DE 40).
                                                 13
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 14 of 18



                Court is unable to construe from the face of the GTA the Parties’ intent as

                to the scope of the perils covered, the Court finds section 11.3 to be

                ambiguous. See Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 2003

                WL 27384343, at *1 (S.D. Fla. Oct. 20, 2003) (“This contract, which was

                drafted by the Defendant and, therefore must, as a matter of law be

                interpreted against the Defendant as the drafter, contains undefined terms

                which, upon consideration of the plain language of the contract, are

                ambiguous. Accordingly, it would be impossible and legally erroneous, for

                this court to ascribe meaning to these ambiguous terms, thereby replacing

                the ambiguous contract with a court drafted interpretation thereof.”).

          iv.   Moreover, the uncertainty of Air One’s interpretation of section 11.3—as

                evidencing the Parties intent to “shift the risk of loss with respect to property

                damage to the Aircraft for any reason”—is evidenced by its conflict with

                section 4.2, which states, in relevant part, that “AOM’s liability for loss or

                damage to the Aircraft, whether under a tort, contract, bailment, or other

                basis, and AOM’s duty to provide security or to otherwise provide for the

                safe keeping of the Aircraft shall cease five days after the AOM has advised

                Customer that the Aircraft is available for redelivery.” Section 4.2 expressly

                contemplates that Air One could be held liable for loss or damage to the

                aircraft while it is in its possession. Accordingly, if the Parties had intended

                that only Genesis’ insurer would be liable for risk of loss to the aircraft under

                all circumstances, then section 4.2 would be rendered meaningless. See




                                               14
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 15 of 18



                Nationstar Mortg. Co. v. Levine, 216 So. 3d 711, 716 (Fla. Dist. Ct. App.

                2017) (“This internal contradiction constituted a patent ambiguity”).

           v.   The GTA’s ambiguity as to whether the Parties’ intended to shift liability for

                theft and negligent security to insurance precludes summary judgment.

                While the Parties have provided secondary sources and affidavits

                expounding on what the term “Hull All-Risks” means and explaining the

                contracting parties’ intent, the Court cannot, at this stage, find them to be

                dispositive. Rather, the Parties’ intent is a fact question to be determined

                by a trier of fact at trial. See Allstate, 90 F.3d at 1549 (“Where the terms of

                the written instrument are disputed and reasonably susceptible to more than

                one construction, an issue of fact is presented as to the parties’ intent which

                cannot properly be resolved by summary judgment.”); Assa Compania De

                Seguros, 2014 WL 11906600, at *3 (“where the terms of a contract are

                ambiguous, ‘the intent of the parties is an issue of fact.’ To construe the

                disputed provisions in light of the parties’ differing constructions, ‘the Court

                will have to delve into questions of intent and credibility, which are improper

                inquiries at the summary judgment stage.’”) (citations omitted); Nationstar

                Mortg. Co. v. Levine, 216 So. 3d 711, 717 (Fla. Dist. Ct. App. 2017)

                (“the contract may be properly construed only after a consideration of the

                circumstances under which it was made and the meaning ascribed by the

                parties to its ambiguous language. The parties must therefore be afforded

                the opportunity to offer proof, not merely by affidavit or argument, but on a

                trial of the action”).



                                               15
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 16 of 18



    C. Air One’s motion for summary judgment as to its counterclaim (DE 65) is DENED

          1. Air One’s motion is DENIED as to its argument that Genesis is liable for

              breaching Section 11.3 of the GTA.

                  i. The Court finds that granting summary judgment is inappropriate

                     because there is an issue of fact as to “causation of damages,” which is

                     “an essential element in order to establish liability for breach of contract.”

                     Walter Int'l Prods., Inc. v. Salinas, 2009 WL 9113379, at *4 (S.D. Fla.

                     Oct. 26, 2009); RAIT P'ship, L.P. v. Fieldstone Lester Shear & Denberg,

                     LLP, 2010 WL 11553393, at *2 (S.D. Fla. July 20, 2010) (Under Florida

                     law, “[t]he elements of an action for breach of contract are: (1) the

                     existence of a contract, (2) a breach of the contract, and (3) damages

                     resulting from the breach.”); Tuttle/White Constructors, Inc. v.

                     Montgomery Elevator Co., 385 So. 2d 98, 100 (Fla. Dist. Ct. App. 1980)

                     (“In order to establish liability, the plaintiff must show that the defendant’s

                     breach was a ‘substantial factor’ in causing the injury.”).

                 ii. Specifically, there is an issue of fact as to whether Genesis’ failure to

                     add Air One as an additional insured as required by section 11.3 caused

                     Air One to incur its alleged damages: the legal expenses for its defense

                     of Great American’s subrogation claims. 4         This fact issue turns on




    4
     During oral argument, Counsel for Air One conceded that there are issues of fact as to
    “causation of damages” but requested partial summary judgment as to the undisputed
    elements of “existence of contract” and “breach.” The Court denies this request, as it was
    not raised in Air One’s motion. Instead, Air One had requested that “an entry of summary
    judgment in its favor on its breach of contract claim against Genesis as to liability.”
    (emphasis added).
                                                 16
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 17 of 18



                  whether the insurance required by section 11.3 was intended to cover

                  Air One for the subject losses, thereby waiving Great American’s right

                  to seek subrogation. For the reasons previously explained, the Court

                  finds section 11.3 to be ambiguous as to the scope of risks that the

                  Parties intended to shift to insurance. Accordingly, the Court cannot, at

                  this juncture, find as a matter of law that had Genesis added Air One as

                  an additional insured, Great American would have been barred from

                  asserting its subrogation claims against Air One.

         2. Air One’s motion is DENIED as to its argument that Genesis is liable for

            breaching section 10.2 of the GTA.

                i. Summary judgment is inappropriate because there is an issue of fact as

                  to the “material breach” element of this claim. Section 10.2 requires

                  Genesis to indemnify Air One for only those “losses, damages, or

                  expenses” that are “arising out of or caused by . . . Genesis’ breach of

                  this GTA.”   (emphasis added).      Accordingly, Genesis would be in

                  material breach of its obligations under section 10.2 if: (1) Genesis’

                  failure to add Air One as an additional insured caused Air One to incur

                  “losses, damages, or expenses,” and (2) Genesis neglected to

                  indemnify Air One for these expenses.           Summary judgment is

                  inappropriate here. As previously explained, there is an issue of fact as

                  to whether Genesis’ failure to add Air One as an additional insured

                  caused Air One to incur legal expenses for the defense of Great

                  American’s subrogation claims.



                                            17
Case 1:18-cv-22061-KMW Document 164 Entered on FLSD Docket 05/08/2020 Page 18 of 18



    III.   CONCLUSION

           For the reasons set forth above, it is ORDERED AND ADJUDGED that:

           1. Signature’s motion for summary judgment (DE 63) is DENIED.

           2. Air One’s motion for summary judgment as to Plaintiffs’ complaint (DE 64) is

              DENIED.

           3. Air One’s motion for summary judgment as to its counterclaims (DE 65) is

              DENIED.

           DONE AND ORDERED in Chambers in Miami, Florida, this 8th day of May, 2020.




                                             18
